 1   WARREN H. NELSON, JR. #104744
     A PROFESSIONAL CORPORATION
 2   6161 El Cajon Boulevard, # 273
     San Diego, CA 92115
 3   Telephone: (619) 988 8828
     Email: whnapc@gmail.com
 4
     Attorney for Plaintiff
 5   STANDARD INSURANCE COMPANY
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10
     STANDARD INSURANCE                        ) Case No.: 3:18-cv-04929-RS
11                                             )
     COMPANY, an Oregon Corporation,           ) STIPULATION AND ORDER FOR
12                                             ) DISMISSAL OF ENTIRE ACTION
                                               ) WITH PREJUDICE AND WITHOUT
13                Plaintiff,                   ) ATTORNEY FEES AND COSTS
                                               )
14         vs.                                 )
                                               )
15                                             )
     VICTORIA P. GILLILAND, as Trustee )
16
     of The Gilliland Revocable Trust and as ))
17   an Individual; DAVID GILLILAND; )
     JEFFREY GILLILAND; MATTHEW )
18                                             )
     GILLILAND; and, LISA GILLILAND, )
19                                             )
                                               )
20                Defendants.                  )
                                               )
21                                             )
22         The parties to this action are Interpleader Plaintiff STANDARD
23   INSURANCE COMPANY (“Standard”) and Interpleader Defendants, VICTORIA
24   P. GILLILAND, as an individual and as a Trustee of The Gilliland Revocable
25   Trust, along with four individual Defendants DAVID GILLILAND, JEFFREY
26   GILLILAND, MATTHEW GILLILAND, and LISA GILLILAND (collectively all
27   named Defendants in this action are referred to as the “Interpleader Defendants”).
28




            STIPULATION AND ORDER FOR DISMISSAL, ETC - 3:18-cv-04929-RS - 1
 1         I. STIPULATION
 2          Standard and the Interpleader Defendants (collectively the “Parties”) have
 3   settled their differences and performed according to the requirements of their
 4   November 26, 2018 “Stipulation and Order for Deposit of Funds, Payment of
 5   Deposited Funds and Discharge of Standard Insurance Company,” Pacer 20, and
 6   their Confidential Release. The Parties now STIPULATE as follows:
 7      1. Victoria Gilliland has received her check in full payment of all sums due her
 8   under the “Stipulation and Order for Deposit of Funds, Payment of Deposited
 9   Funds and Discharge of Standard Insurance Company,” Pacer 20. Victoria
10   Gilliland has deposited that check and has advised Standard that the check has
11   been honored. See Pacer 20 esp pp 6-7 ¶¶ 6-7 (Gilliland’s obligation to notify
12   Standard check has been paid and Parties’ requirements thereafter to proceed with
13   dismissal).
14      2. This entire action should be dismissed with prejudice, including a provision
15   that none of the Parties shall ever make any claim against any other of the Parties
16   for attorney fees, costs or any expense of any kind in connection with the
17   prosecution and dismissal of this action or any event occurring prior to the date of
18   this stipulation. In this connection, the Parties note that all their respective claims
19   for (i) attorney fees and costs incurred in this action, or, (ii) attorney fees and costs
20   incurred at any time prior to submission of this Stipulation in any connection with
21   payment of any amount due or claimed to be due from Standard to any person or
22   entity on the death of James George Gilliland, Jr., have been resolved as set forth
23   in the “Stipulation and Order for Deposit of Funds, Payment of Deposited Funds
24   and Discharge of Standard Insurance Company” (Pacer 20) and the Parties’
25   Confidential Release.
26       SIGNATURE ATTESTATION:
27         I, Warren H. Nelson, Jr., counsel to Standard Insurance Company, hereby
28   attest under penalty of perjury that I have in my possession the original signatures



            STIPULATION AND ORDER FOR DISMISSAL, ETC - 3:18-cv-04929-RS - 2
 1   of Andrew R. Verriere, Esq., counsel to Victoria P. Gilliland individually and as
 2   Trustee of The Gilliland Revocable Trust, and Michael C. Cooper, Esq., counsel to
 3   David Gilliland, Jeffrey Gilliland, Matthew Gilliland, and Lisa Gilliland,
 4   stipulating as noted above and approving as to form as noted below the Order
 5   submitted herewith.
 6   SO STIPULATED and ATTESTED:
 7   Dated: January 30, 2019
                                            /s/ Warren H Nelson Jr.
 8                                          WARREN H. NELSON, JR. #104744
                                            A PROFESSIONAL CORPORATION
 9                                          6161 El Cajon Boulevard, # 273
                                            San Diego, CA 92115
10                                          Telephone: (619) 988 8828
                                            Email: whnapc@gmail.com
11
                                            Attorney for Plaintiff
12                                          STANDARD INSURANCE COMPANY
13   SO STIPULATED:
14   Dated: January 25, 2019
                                            /s/ Andrew R. Verriere
15                                          MARGARET M. HAND #167510
                                            ANDREW R. VERRIERE #264674
16                                          HARTOG|BAER|HAND
                                            A PROFESSIONAL CORPORATION
17                                          4 Orinda Way, Suite 200-D
                                            Orinda, CA 94563
18                                          Telephone: (925) 253 1717
                                            Email: mmhand@hbhlaw.com
19                                          Email: averriere@hbh.law
20                                          Attorneys for Defendant
                                            VICTORIA P. GILLILAND, as Trustee of
21                                          The Gilliland Revocable Trust and as an
                                            Individual
22

23   --
24   --
25   --
26   --
27   --
28   --



            STIPULATION AND ORDER FOR DISMISSAL, ETC - 3:18-cv-04929-RS - 3
 1   SO STIPULATED:
 2   Dated: January 24, 2019
                                            /s/ Michael C. Cooper
 3                                          GUY D. CALLADINE #99431
                                            MICHAEL C. COOPER #114729
 4                                          CARLSON, CALLADINE &
                                            PETERSON LLP
 5                                          353 Sacramento St 16FL
                                            San Francisco, CA 94111
 6                                          Telephone: (415) 391-3911
                                            Email: gcalladine@ccplaw.com
 7                                          Email: mcooper@ccplaw.com
 8                                          Attorneys for Defendants
                                            DAVID GILLILAND, JEFFREY
 9                                          GILLILAND, MATTHEW GILLILAND,
                                            AND LISA GILLILAND
10
           II. ORDER
11
           The Court has considered the foregoing stipulation as well as the
12
     “Stipulation and Order for Deposit of Funds, Payment of Deposited Funds and
13
     Discharge of Standard Insurance Company,” Pacer 20. As jointly requested by the
14
     Parties, the Court now ORDERS that this entire action is DISMISSED WITH
15
     PREJUDICE. Further, the Court ORDERS that none of the Parties shall at any
16
     time make against any other of the Parties any claim for attorney fees, costs and
17
     expenses in connection with the prosecution and dismissal of this action or any
18
     event occurring prior to the date of this ORDER. The Court notes that each of the
19
     Parties’ counsel has approved this ORDER as to form:
20
     APPROVED AS TO FORM:
21
     Dated: January 30, 2019
22                                          /s/ Warren H Nelson Jr.
                                            WARREN H. NELSON, JR. #104744
23                                          A PROFESSIONAL CORPORATION
                                            6161 El Cajon Boulevard, # 273
24                                          San Diego, CA 92115
                                            Telephone: (619) 988 8828
25                                          Email: whnapc@gmail.com
26                                          Attorney for Plaintiff
                                            STANDARD INSURANCE COMPANY
27

28




            STIPULATION AND ORDER FOR DISMISSAL, ETC - 3:18-cv-04929-RS - 4
 1   APPROVED AS TO FORM:
 2   Dated: January 25, 2019
                                       /s/ Andrew R. Verriere
 3                                     MARGARET M. HAND #167510
                                       ANDREW R. VERRIERE #264674
 4                                     HARTOG|BAER|HAND
                                       A PROFESSIONAL CORPORATION
 5                                     4 Orinda Way, Suite 200-D
                                       Orinda, CA 94563
 6                                     Telephone: (925) 253 1717
                                       Email: mmhand@hbhlaw.com
 7                                     Email: averriere@hbh.law
 8                                     Attorneys for Defendant
                                       VICTORIA P. GILLILAND, as Trustee of
 9                                     The Gilliland Revocable Trust and as an
                                       Individual
10
     APPROVED AS TO FORM:
11
     Dated: January 24, 2019
12                                     /s/ Michael C. Cooper
                                       GUY D. CALLADINE #99431
13                                     MICHAEL C. COOPER #114729
                                       CARLSON, CALLADINE &
14                                     PETERSON LLP
                                       353 Sacramento St 16FL
15                                     San Francisco, CA 94111
                                       Telephone: (415) 391-3911
16                                     Email: gcalladine@ccplaw.com
                                       Email: mcooper@ccplaw.com
17
                                       Attorneys for Defendants
18                                     DAVID GILLILAND, JEFFREY
                                       GILLILAND, MATTHEW GILLILAND,
19                                     AND LISA GILLILAND
20
     IT IS SO ORDERED.
21
     Dated: January __,
                    30 2019
22

23   ________________________________________
     Richard Seeborg
24   United States District Court Judge
25

26

27

28




           STIPULATION AND ORDER FOR DISMISSAL, ETC - 3:18-cv-04929-RS - 5
